Broyles, C. J.
1. The objection urged to the admission of the testimony set out in the first special ground of the motion for a new trial was that it was “ illegal, immaterial, and highly prejudicial to the defendant, and that it should not be allowed to go to the jury.” The testimony was material, and the objection that it was “ illegal ” was not sufficiently specific. It should have been stated wherein it was illegal. Nor is the admission of testimony error merely because it is highly prejudicial to the defendant. The admission of the testimony was not error for any reason assigned. Moreover, substantially the same testimony was given by another witness and was admitted without any objection.
2. The excerpt from the charge of the court, complained of in the motion for a new trial, does not, when considered in connection with the remainder of the charge, require a reversal of the judgment below.
3. The verdict was authorized by the evidence, and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.